ORDER
Musgrave, Judge:
Upon consideration of the appellate court’s decision in Ceramica Regiomontanta, S.A. v. United States, 64 F.3d 1579 (Fed. Cir. 1995), and the defendant’s consent motion, it is hereby
*193Ordered that the U.S. Department of Commerce revoke the countervailing duty order on ceramic tile from Mexico, published on May 12, 1982 at 47 Fed. Reg. 20012, effective April 23, 1985, and it is further
Ordered that the U.S. Department of Commerce instruct the U.S. Customs Service to refund any estimated countervailing duties that were deposited with the U.S. Customs Service during the period January 1,1986 through December 31,1986 with respect to ceramic tile from Mexico manufactured by (1) Ceramica Regiomontana, S.A.; (2) Ceramica Y Pisos Industriales De Culiacan, S.A. de C.V.; and (3) Industrias Intercontinental, S.A. covered by entries that remained unliquidated at the close of business on February 2, 1995, together with interest calculated as provided in 19 U.S.C. § 1677g.